DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Group 2 (claims 75-80) in the reply filed on 11/30/2021 is acknowledged.  In the interview with Applicants’ representative Daniel Pereira the species election was clarified as an election of the miRNAs that are the combination of: miR-7154-3p, miR-200b-5p, miR-5582-3p, miR-6859-3p, miR-6751-5p, and miR-4419a.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement with regard to Groups 1-4, the election of Group 2 has been treated as an election without traverse (MPEP § 818.01(a)).
The traversal of the species election is on the ground(s) that the Office has not provide sufficient reasons or examples to support a conclusion that the species are patentably distinct.  This is not found persuasive because where the instant application is a 371 national stage application the relevant inquiry is that of unity of invention, and the Examiner has set forth on page 5 of the requirement of 09/30/2021 that the different miRNA species lack a special technical feature because they do not share a common structure.
The requirement is still deemed proper and is therefore made FINAL.


Claims 64-74 and 81-83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse (i.e.: incomplete response) in the reply filed on 11/30/2021.

Claim Objections
Claim 75 is objected to because of the following informalities:  line 4 of the claim is indented but appears to be a continuation of the “detecting” clause and thus the indenting is not necessary.  
Appropriate correction is required.

Claim Rejection - Improper Markush Grouping
Claim 77 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common 
The Markush grouping of claim 77, which recites in the alternative a list of six independent and distinct miRNAs is improper because the alternatives (i.e.:  the different miRNAs and the combinations thereof) defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	In the instant case each different element is considered to be a method comprising analysis of a different miRNA, or a different combination of the miRNAs.  In the instant case Applicants have elected the combination that is miR-7154-3p, miR-200b-5p, miR-5582-3p, miR-6859-3p, miR-6751-5p, and miR-4419a.
The recited alternative species do not share a single structural similarity, as each method relies on detection of a different polynucleotide sequence (i.e.:  an miRNA that is identified by a specific nucleotide sequence).  Each polynucleotide has a different chemical structure in that it consists of a different nucleotide sequence.  Each polynucleotide has a different biological activity in that it has a different specificity of 
In determining whether the instant Markush group recitation is proper, the members of the Markush groups are analyzed with regard to their differences in functionality and structure.  A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention.  In the instant case while all of the different elements in the Markush group are nucleic acid sequences, there is not an expectation that all “nucleic acids” or all miRNAs will behave in the same way in the context of the claimed invention (i.e.: not all nucleic acids or even all miRNAs have expression that is altered after exercise). 
Thus, while a Markush grouping is ordinarily proper if all the members of the group belong to a recognized class (whether physical, chemical, or art recognized) and are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed invention, and it is clear from their 
Following this analysis, the claims are rejected as containing an improper Markush grouping.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 75, 77 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejected claims are unclear over the nature of the required regimen because the preamble of claim 75 indicates “an injury recovery regimen for a subject having a concussion or TBI”, but the selected regimen is described only in terms of inducing or maintaining a degree of an miRNA with regard to alteration after exercise.  It is unclear how the selection of the regimen is related to the treatment of a concussion or TBI because the miRNA does not appear to be related to either of those pathologies; the alteration of, or maintaining of, any miRNA level is not itself any recognized treatment to ameliorate the effects of concussion or TBI.  The claims are further unclear in this 
The rejected claims are unclear over recitation of the phrase “said altered post-exercise miRNA level”, as recited in claim 75, because there is not precise antecedent basis for any “altered post-exercise miRNA level”.  The claims may be made more clear in this regard if amended to recite “said level of at least one miRNA that is altered after exercise”.
The rejected claims are unclear over recitation of the phrase “detecting in saliva a level of at least one miRNA that is altered after exercise compared to a resting or pre-exercise level”, as recited in claim 75, because it is unclear if the phrase only indicates some identification of an miRNA (e.g.:  as one that changes after exercise), or if the phrase is intended to require that the subject of the claims has performed exercise as a part of the method, and that the detecting in fact occurs after the exercise is performed.
The rejected claims are unclear over recitation of the phrase “induces or maintains at least a degree of said altered post-exercise miRNA level”, as recited in claim 75, with regard to a quality of a selected regimen because it is unclear what is required by “a degree of” a level.  For example, what does it mean that a regimen induces a degree of a level of any miRNA.  
Claim 77 is unclear over recitation of the phrase “which are up-regulated post-run”, in reference to miRNAs.  It is unclear if the claims are intended to require that the subject of the claim performs a “run”, or if the phrase is just identifying an asserted quality of some particular miRNAs.  The phrase is additionally unclear in this regard 
Claim 80 is unclear over recitation of the phrase “said miRNA level is not miR-200b-3p or miR-30e-5p” because “miR-200b-3p or miR-30e-5p” are themselves miRNA but they are not “levels”.  The claims may be made more clear in this regard if amended to recited “said miRNA level is not a level of miR-200b-3p or miR-30e-5p”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 75, 77 and 80 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) is/are directed to a judicial exception encompassing abstract ideas and natural phenomena.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth below.  The judicial exception is not integrated into a practical application of the judicial exception.
The unpatentability of judicial exceptions was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[Ljaws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).

The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- the claims are directed to methods.

Step 2A, prong one. Does the claim recite a recognized judicial exception to patentability (a law of nature, a natural phenomenon, or an abstract idea)? Yes -The rejected claims recite abstract ideas.   Abstract ideas include mental processes, such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
	Claim 75 recites “selecting an injury recovery regimen”, where “selecting” can be an identification of the recited regimen, essentially the evaluation that something may be used.



Step 2B.  Does the claim recite additional elements that amount to significantly more than the judicial exception? No- The claims require the detection of miRNA gene expression in saliva.  However such methods were routine in the related art.  For example Konstantinidou et al (2016) teaches the detection of miRNA levels in saliva as related to exercise performance.  Additionally the instant specification teaches that the methods to collect saliva and analyze miRNAs were conventional in the art (e.g.:  pages 12-13).

The detection and analysis of miRNA gene expression was a well-established method that was routinely practiced in the related art.  In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;



viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require detecting an expression of an miRNA using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps for collecting data (specifically genetic information) to be used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “'transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.



For these reasons the claims are rejected under 35 USC 101 as directed to subject matter that is not significantly more than a judicial exception.

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 75, 77 and 80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant rejection of claims for lack of adequate written description is relevant to several aspects of the claimed methods.  As a first aspect, the claims require “detecting in saliva a level of at least one miRNA that is altered after exercise compared to a resting or pre-exercise level”.  Claim 75 generically encompasses the structures of any miRNAs, and claim 80 only provide the exclusion of two particular miRNA species.  But the specification teaches only specific examples of particular miRNAs detected at different levels between in subjects after exercise performance.  Here it is particularly relevant to point out that the Example of the specification teaches that next generation sequencing “was used to quantify RNA transcripts at a targeted depth of 10 million single end reads per sample and a threshold of 50 base pairs” (e.g.:  specification at page 16).  Thus while the methods of the Example are capable of detecting any sequences, in fact only 122 particular miRNAs were identified as being altered after exercise.  
The state of the art concerning general methods of miRNA detection and analysis does not provide any indication of how the structure of one miRNA is representative of additional unknown miRNAs.  This is particularly relevant where the 
Possession of the claimed invention may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).

Thereby, a showing of how to potentially identify other variants that can be used in the claimed methods is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.
As a second aspect of the deficiency of the specification with regard to providing a written description of the claimed invention, the claims methods specifically require “an injury recovery regimen … that induces or maintains at least a degree of said altered post-exercise miRNA level in saliva … compared to a control level in a resting subject or compared to a pre-exercise level in the subject”.  Neither the specification nor the related art teach any regimens, that are suitable for the treatment of a pathological effect of a concussion or TBI, that meet the functional requirement of the regimen with regard to inducing or maintain a degree of an miRNA in the treated subject.  

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634